Title: To Thomas Jefferson from William H. Cabell, 6 October 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir.
                            Richmond. Oct: 6. 1807
                        

                        I beg your pardon for not having enclosed Major Newtons letter of the 30th. of Sept: as mentioned in my letter of yesterday—It is not in itself of much consequence, but having been mentioned, it should have been forwarded.
                  I am with the highest respect Sir yr. Ob. St
                        
                            Wm. H: Cabell
                     
                        
                    